          Case 1:19-cv-01063-LY Document 62 Filed 04/17/20 Page 1 of 1




                            UNITED STAES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 EMILY GLIBY, TEXAS DEMOCRATIC                  §
 PARTY, DSCC, DCCC, AND TERRELL                 §
 BLODGETT,                                      §
           PLAINTIFFS,                          §
                                                §
 V.                                             §       Cause No. 1:190-cv-1063-LY
                                                §
 RUTH HUGHS, IN HER OFFICIAL                    §
 CAPACITY AS TEXAS SECRETARY                    §
 OF STATE,                                      §
           DEFENDANT.                           §

 ORDER ON NON-PARTY HARRIS COUNTY REPUBLICAN PARTY MOTION TO
 QUASH SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
      OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

       ON THIS DAY CAME TO BE CONSIDERED Non-Party Harris County Republican

Party’s Motion to Quash. The Court, after reviewing the Motion, finds that it is well taken and

should be GRANTED.

       IT IS, THEREFORE, ORDERED that the Subpoena issued to the Harris County

Republican Party by Plaintiffs is QUASHED without prejudice to it being reissued at an

appropriate time and with the appropriate foundation.

       SIGNED this            of April 2020.




                                                    U.S. DISTITCT JUDGE PRESIDING




                                                1
